Doerr and Boomer, JJ.
(dissenting). The IAS Court erred in compelling defendants to accept service of plaintiff’s complaint. On or about January 17, 1991, plaintiff served on defendants a summons with notice. Pursuant to CPLR 3012 (b), defendants served on plaintiff a demand for a complaint dated January 28, 1991. Despite repeated requests by defendants’ counsel to serve a complaint or execute a stipulation of discontinuance, plaintiff’s counsel failed to serve a complaint. On June 18, 1992, after plaintiff retained other counsel, counsel served a complaint, which defendants’ attorney refused to accept. Plaintiff then moved for an order pursuant to CPLR 2004 extending her time to serve the complaint. Defendants cross-moved pursuant to CPLR 3012 (b) to dismiss. We conclude that plaintiff failed to demonstrate a reasonable excuse for the inordinate delay of 17 months in failing to serve a complaint and that the IAS Court improvidently exercised its discretion by granting plaintiff’s motion and denying the cross motion. To defeat defendants’ cross motion, plaintiff was required to demonstrate a reasonable excuse for the delay and the existence of a meritorious cause of action (see, McCargar v Welser, 109 AD2d 1053, 1054). Plaintiff submitted an affidavit by her current counsel which blamed the extraordinary delay on the mismanagement and deliberate neglect of former counsel. Excuses for avoidable delay are insufficient which merely shift the cause for delay to plaintiff’s counsel. Such shifting "does not make the neglect any the less” (Sortino v Fisher, 20 AD2d 25, 29). The deliberate neglect of plaintiff’s counsel is not "a case of Taw office failure’ within the meaning of Barasch v Micucci (49 NY2d 594) or the ambit *1025of chapter 318 of the Laws of 1983” (Krantz v Mendel & Son, 60 NY2d 667, 668-669). The failure to provide a reasonable excuse for the inordinate delay requires dismissal of the action (see, Whitney v Stewart, 175 AD2d 674; Iafallo v Dolan, 162 AD2d 965).
The holding of the majority abolishes the statutory requirement that, in support of a motion to excuse a default in pleading or to compel the acceptance of a pleading untimely served, the movant must show a "reasonable excuse for delay or default” (CPLR 3012 [d]). Following the logic of the majority, henceforth, any excuse, however unreasonable, will be sufficient as long as it is attributed to counsel. (Appeal from Order of Supreme Court, Monroe County, Galloway, J. — Dismiss Complaint.) Present — Callahan, J. P., Balio, Doerr, Boomer and Boehm, JJ.